﻿
On behalf of the Government of Mexico, I congratulate the President on his election to preside over the work of this forty-fourth session of the General Assembly.
To the Secretary-General of our Organization, Mr. Javier Perez de Cuellar, we again extend special thanks for his positive, judicious and persevering work at the head of the United Nations. Thanks to his diligence, no one can now question the Organization's decisive role in international relations, as the essential catalyst in the diplomatic activity of resolving through negotiation and dialogue the conflicts threatening our collective peace and security.
This is the first time the Government of Carlos Salinas de Gortari, President of Mexico, has taken part in the Assembly's general debate. On his behalf, I again express my country's commitment to the purposes and principles of our Organization. Mexico is a founding Member of the United Nations. We have invariably supported its activities. The principles embodied in its Charter and its guiding purposes are fully in accord with our firm belief in an international community of nations, equal before the law and committed in peace and solidarity to the goal of growth with justice. We believe in the United Nations, because it enshrines the need to ensure that reason prevails over force. In a world still marked by the inequality and despair of so many, the United Nations is a clear example that we as human beings ore capable of working together for a better common future, regardless of ideologies and passing interests.
Over the past few months the international community has witnessed changes pointing to the end of an era of confrontation. For Mexico it is encouraging that the stereotypes of rivalry have been replaced by new concepts of co-operation and understanding. These advances teach us that solving the grave problems confronting international life is not an impossible objective.
The Mexican Government warmly welcomes the conclusion of the Tela agreements, signed by the Presidents of Costa Rica, Guatemala, Honduras, El Salvador aid Nicaragua. We unconditionally support the efforts made to find a lasting solution to a conflict which has bled white the Central American isthmus. Tela is the culmination of an arduous and complex negotiating process. We urge the international community to support the agreements and to ensure that they are not obstructed by interests from outside the area.
The responsibilities entrusted to the United Nations in the process of bringing peace to Central America are clearly of the utmost importance. The success of the United Nations elections observer mission in Central America and of the International Verification and Follow-Up Commission will largely depend on the co-operation they receive from member States and on full respect for the wishes of the region's Heads of State.
Mexico will continue to extend its firm support for the efforts of the Central American Presidents to achieve peace, since peace is vital for the development of the peoples and the consolidation of democracy in the region.
The accomplishments on the political front have not meant parallel advances in the international economic arena, while States have committed their power and prestige to the solution of political conflicts, they are seeking to correct the profound economic imbalances by turning loose market forces, forgetting that those are the principal cause of the political tensions in many regions of the world.
The economic gap between North and South is wider than it was a decade ago, and we have done little to reverse the trend. For Latin America this has been a period of outright stagnation. The enormous transfer of resources to the developed world which we have made during this time has tested our peoples to the limit and threatens to destabilize our political institutions.
We cannot be ambiguous in confronting the problems facing us. It is now necessary to apply the same dedication to correcting economic imbalances as we have applied to the correction of political imbalances. Notwithstanding some differences of approach, there is general agreement that we are now at a watershed in world history. The next century must be spared the agonies of war and the extreme poverty that still afflicts millions of human beings, if liberty is to flourish and democracy is to have a real chance to survive.
How can the United Nations contribute to shaping the twenty—first century? The decade of the 1990s will be a crucial stage in fashioning that new reality. The agenda for action is long and complex, but Mexico considers that there are four major themes around which our thoughts and actions may converge.
The first theme is the democratisation of international society. The Organization's institutional structure will have adequately to reflect the profound changes and the multi-polarity which characterize current international society. We continue to be constrained by the system devised by the victors in the Second World War, in spite of the fact that we are living in a very different world, whose make-up has been radically changed by the widespread process of decolonisation and the redistribution of economic and financial power at the international level.
We believe that we shall be able to entrust our Secretary-General with the task of closely examining the different proposals that have been formulated for reorganizing the Organization's structure and operation, as well as the distribution of authority between the Security Council and the General Assembly, in order to reach a consensus which will give a new thrust to the Organization so that it can efficiently carry out its future responsibilities.
The United Nations urgently requires our effective support. Mexico urges every country with financial contributions outstanding to make them immediately. The financial crisis is so grave that it could bring down the United Nations at any moment. It is incomprehensible that day after day we ask the Organization to shoulder more responsibilities and yet we fail to provide it with the means to do so.
The second theme is the need for the United Nations to intervene in problems of economic co-operation and development. The Organization cannot be left out of this great effort to create a more equitable international economic situation. Mexico vigorously supports the holding of a special session of the General Assembly for economic co-operation and revitalization. The developing countries know that the solution to our problems depends fundamentally on ourselves. We have lost much time in talks trying to resolve these problems, with very tenuous results. It is certainly true that changing prices and financial fluctuations have been cruelly unfavourable for us in recent years, but there is no doubt that the internal effort of each country is the fundamental and determining factor in correcting our present situation. Let us begin by adjusting and modernizing our economies and making them efficient. Only in this way will we be able to increase our productivity and international competitiveness to the benefit of our peoples. Let us accept that the future of each of our nations depends precisely on what each one of them does.
By means of a wide range of concerted action and dialogue between the various sectors of our society, Mexico is resolutely making progress in an effort towards structural change, which entails sacrifice and discipline on the part of the Mexican people. The result has been encouraging, it has been reflected in a significant reduction in inflation and an economy confident of its future.
The correction of our economies is indispensable, but it is not a sufficient condition. There is no internal adjustment, however deep and lasting, which can bear fruit unless the country in question encounters a favourable international climate. The new international development strategy will have to put forward ambitious yet feasible and realistic objectives and goals. To this end. it will have to be designed in keeping with the efforts for cooperation and for maximization of the benefits of interdependence, which must in no case mean a loss of sovereignty.
The revitalization of international economic co-operation is urgent. It is the developed countries - those creditor nations benefiting from the net transfer
of capital - which must take the necessary steps to correct the imbalances in this area, it is up to them to realize that when structural adjustments are made, they mean growth and prosperity, and not frustration as has been the case in many of our societies. Prescriptions for good economic management and financial discipline cannot be measured with one yardstick for the North and another for the South. It was encouraging to hear various representatives of the industrialized countries refer to this problem of the great economic difference between North and South. We are sure that these statements imply that a commitment on this will be made in this new era of the United Nations we are witnessing.
The third key issue for society today is the commitment to deal with the international critical problems of our times with a genuine sense of shared responsibility. At best, interdependence should mean our ability to turn international co-operation into an effective tool to encourage economic and social progress and take joint action to solve problems of interest to mankind. Shared responsibility is based on the recognition of the legal equality of States and on strict respect for their sovereign decisions. This is the only legitimate framework for North-South dialogue.
With this spirit of solidarity, we shall be able to cope successfully with the common defence of human rights, with environmental protection problems and the fight against drug addiction and trafficking.
For the Government of Mexico, the defence of fundamental freedoms is of Particular importance. We will continue in our resolute support for the resolutions adopted by the General Assembly and the Commission on Human rights with a view to guaranteeing effective protection for the rights inherent in the human condition. The United Nations will also have to devote greater efforts to the consideration of women's rights and the protection of children, the most vulnerable 
Ecological issues are obviously global. in scale. The need for all nations to join efforts, every type of effort, make the United Nations the forum we need to deal with these urgent matters so vital to our future.
An understanding that revitalizing growth in the developing countries is indispensable for achieving adequate protection of the environment is crucial. It should not be overlooked that the principal cause of ecological imbalances and the solutions for then lie with these who have the most, with those who pollute the most and emit toxic substances, with those who consume the most fuel and have consumed the most fuel in the past. It is those very countries which have the most resources to combat environmental degradation.
The new dimension of the problem and its international nature require a wide-ranging and intense process of debate and discussion. The objective will be to achieve concrete commitments in keeping with the responsibilities and capabilities of each country. The International Conference on Environment and
Development proposed for 1992 will be an extremely important exercise towards those ends.
The demand for narcotics and psychotropic substances and their production, traffic and illicit consumption threaten the physical health of peoples and the political, economic, social and cultural structures of States. This is another of the global and interdependent problems of our times, and eradicating it requires efficient and constructive action through international co-operation which unfailingly respects the sovereignty and cultural identities of nations. We therefore welcome the signing of the United Nations Convention against Illicit Traffic in narcotic Drugs and Psychotropic Substances in Vienna in December last year. We hope that the signatories will immediately decide to ratify it, and we urge those countries which have not yet ratified it to do so now. We also view with admiration and great respect the very valiant efforts being deployed by the
Government of Colombia to combat the drug traffic so resolutely in its country. The war in Colombia is not just a war involving Colombians) it should be a war waged by all countries of the world, as the problem is everyone's problem.
Mexico, for its part, is making a significant effort to combat drug trafficking. We know, though, that the struggle will be in vain unless there is a parallel campaign to combat consumption and against all the processes which finance and encourage drug abuse. To combat only drug production or traffic without at the same time resolutely tackling consumption will achieve only a shift in production sites and trafficking channels.
The fourth topic deserving of our attention is the reappraisal of the function of the State as a protagonist in economic processes and as agent of social well-being. Redirecting the function of the State to concentrate its efforts to serving the least protected sectors in our societies, which are undoubtedly in the majority, does not mean diminishing its power of governance and transformation. The demands for justice coming from developing societies must be channelled by the State and its legitimate representatives. The State must participate as a directing and an economic agent and should do so efficiently, productively and competitively, lb consider the role of the State in these times in a more wide-ranging and realistic manner, in both North and South, is a fundamental task, and one which we think should be carried out by our Organization.
Whether on its own initiative or in response to express requests, the United Nations today is an indispensable part in negotiating and implementing agreements to put an end to protracted conflicts throughout the world. However, there is still no peace in various regions, and the threat these conflicts represent is a real danger.
In the Middle East, Cambodia, Namibia and Central America our Organization takes the leadership in or supports delicate conciliation efforts at establishing peace. Mexico will continue to give its support to those efforts, upon the success of which lies the possibility of achieving a better world.
Mexico attaches the utmost importance to the question of general and complete disarmament. Activities undertaken by the Group of Six, an organization which at first was erroneously judged as Utopian, have already achieved concrete results. The repeated appeals of the Group to the nuclear Powers to stop the arms race have been well received and have hastened the climate of detente in which we live today, as well as the agreements readied by the super-Powers.
I shall now refer to the question of general and complete disarmament. Mexico unequivocally supports the complete cessation of all nuclear weapons testing as demanded by the majority of mankind. Together with Peru, Indonesia, Sri Lanka, Venezuela and Yugoslavia, we are taking the initiative in presenting an amendment to the agreement prohibiting nuclear-arms testing in the atmosphere, outer space and under water, which has received the general support of the international community. Encouraging progress has also been made towards eliminating the terrible threat of chemical weapons. It is very satisfying to note the consolidation of the negotiating process between the countries of the Warsaw Pact and those of the Atlantic Alliance concerning the reduction of conventional armed forces.
We are now living through one of the most promising times in the life of our Organization since it was founded in 1945. we are nearing the end of a period of mistrust and ill will which, for more than 40 years, blocked possibilities for agreement and negotiations,
The artificial barriers of the cold war are crumbling on all sides. We are entering a more open world, one with better communications and more receptive to the need for human rights to be respected and for all to participate in the building of democratic government institutions. Myths that for years have served only to hide injustice are no longer acceptable. Peoples around the world have decided to take their destinies into their own hands.
This flourishing of determination must increase our spirit of tolerance and our concern for legality. Demands throughout the societies of the world that democratic institutions be increased and improved are being channelled through the existing structures of each country. Those voices can no longer be ignored. Each nation has the capacity to draw upon the lessons of its own history and experience, which will tell it how to modernize its institutions in order to strengthen its sovereignty.
This climate of change throughout the world has made us aware that the solutions to global problems cannot be left in the hands of only a few countries, however powerful they may be. Halting the deterioration of the environment, combating drug addiction and trafficking and predicting natural disasters are tasks requiring multilateral action. The Assembly must move towards recognizing that the United Nations is more necessary than ever given the interdependence of the modern world.
We cannot take pride in what we have achieved if we do not accept that the growth of the developing countries is an issue that affects us all. This requires a fresh approach to international co-operation, since only social and economic progress in the developing world can guarantee security and stability in the twenty-first century. The persistence of stagnation and poverty in the world's most populous regions is the most serious challenge we face. Let us see to it that this session of the Assembly marks the beginning of a period in which the international community as a whole makes a clear commitment effectively and realistically to take up and meet this challenge.*
